FILED
                            NOT FOR PUBLICATION                              OCT 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10098

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01162-DGC

  v.
                                                 MEMORANDUM *
VICTOR MANUEL LEYVA-CABRERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Victor Manuel Leyva-Cabrera appeals from the 46-month sentence imposed

following his guilty-plea conviction for re-entry of a removed alien, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Leyva-Cabrera contends that the district court erred by failing to consider his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
request for a downward departure based on cultural assimilation. The record

reflects that the district court considered the request but concluded that Leyva-

Cabrera’s cultural ties to the United States did not justify a downward departure

from the Guidelines range. See United States v. Carty, 520 F.3d 984, 992-93 (9th

Cir. 2008) (en banc).

      Leyva-Cabrera also contends that the sentence imposed was greater than

necessary to accomplish the statutory purposes of sentencing. The record reflects

that the court carefully considered the 18 U.S.C. § 3553(a) sentencing factors,

particularly the need to afford adequate deterrence and to protect the public, before

concluding that the circumstances were insufficient to warrant a sentence below

the advisory Guidelines range. Leyva-Cabrera’s sentence at the bottom of the

Guidelines range is substantively reasonable under the totality of the circumstances

and in light of the sentencing factors set forth in 18 U.S.C. § 3553(a). See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    10-10098